t c memo united_states tax_court mack l mccoy and catherine mccoy petitioners v commissioner of internal revenue respondent docket no filed date mack l mccoy pro_se gregory j powers for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are entitled to a sec_162 deduction for accrued expenses of dollar_figure and whether petitioners are liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in thousand oaks california references to petitioner are to mack l mccoy petitioner is an architect by trade in petitioner managed an interior design firm that built model homes for homebuilders he worked hours per week as a w-2 wage earner petitioner also acted as a consultant to various individuals under his proprietorship named mack mccoy as mack mccoy’s proprietor petitioner provided his clients with management services such as marketing and overall management advice and internal work scheduling petitioner indicated that his consulting business had been on-going for about years in petitioner had one main client a structural engineer who paid petitioner dollar_figure per month for about five months of services the schedule c for mack mccoy reflects gross_income of dollar_figure petitioner used the cash_method_of_accounting to report mack mccoy’s income and expenses petitioner allegedly formed another proprietorship in named the real mccoy real mccoy petitioner's testimony surrounding the existence and operation of real mccoy was sketchy we surmise however that petitioner had a plan to build industrialized ie prefabricated housing and real mccoy was conceptualized to engage in the actual manufacture of the industrialized homes petitioner took no formal steps to set up real mccoy and he stated it was formed just in his mind petitioner also indicated that he intended someday to create a formal structure but that in it was just an idea real mccoy did not generate any revenue for petitioner and ultimately never manufactured anything since petitioner said he took no steps to establish real mccoy as an on-going business because the market totally went dead petitioner intended to use the accrual_method of accounting to report real mccoy’s income and expenses petitioner did not invest money into real mccoy he stated however that while wearing his mack mccoy hat he drafted architectural plans the plans and sold them to real mccoy for dollar_figure petitioner indicated that the plans were a useful tool to solicit potential investors because they allowed him to demonstrate his product on paper petitioner valued these plans at dollar_figure petitioner testified that he arrived at the above figure using prevailing rates for similar types of architectural drawings according to petitioner as proprietor of both businesses he took the following actions with respect to the plans mack mccoy drew-up the architectural plans real mccoy agreed to purchase the plans from mack mccoy for dollar_figure mack mccoy delivered the plans to real mccoy and mack mccoy issued a dollar_figure bill to real mccoy petitioner did not have any written documentation supporting the purported transaction real mccoy never paid mack mccoy for the plans and mack mccoy did not institute legal action against real mccoy for nonpayment petitioner stated that real mccoy did not pay mack mccoy because the entity never got going and that mack mccoy did not sue real mccoy because there was nothing to gain on petitioners' schedule c for real mccoy petitioner claimed a dollar_figure deduction for the accrued cost of the plans he did not however include dollar_figure of income on the schedule c for mack mccoy in the notice_of_deficiency the commissioner determined that petitioners were not entitled to the dollar_figure deduction because they failed to establish that they incurred an ordinary and necessary business_expense and because their method_of_accounting for this deduction did not clearly reflect income discussion we begin our discussion by stating that respondent’s determination is presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 moreover petitioner must prove entitlement to any deduction claimed 292_us_435 the issue before us is whether petitioner is entitled to accrue dollar_figure as a deduction for we hold that he is not because he failed to prove that he incurred that expense sec_162 permits the deduction of ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the question of whether a taxpayer is engaged in the active_conduct_of_a_trade_or_business requires an examination of all relevant facts and circumstances 480_us_23 to be deductible under sec_162 expenses must relate to a trade_or_business functioning at the time the expenses are incurred 93_tc_684 affd on this point in an unpublished order of the court_of_appeals for the tenth circuit filed date further the expense must have been incurred after the taxpayer’s trade_or_business actually commenced expenses_incurred prior to that time are nondeductible pre-opening_expenses 86_tc_492 affd 864_f2d_1521 10th cir 75_tc_424 affd without published opinion 691_f2d_490 3d cir mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir real mccoy was not a functioning business in by petitioner’s own admission it was just an idea in his mind that never materialized petitioner took no formal actions to establish real mccoy as a going concern and he has yet to commence any sort of manufacturing activity moreover real mccoy did not generate any revenue for petitioner and ultimately never manufactured anything in sum even though petitioner intended to someday build industrialized housing he failed to demonstrate that he actually carried on that activity during petitioner did not incur a binding and enforceable liability that would have entitled him to a deduction under sec_162 generally an accrual_method taxpayer deducts expenses in the year in which they are incurred regardless of when they are actually paid 859_f2d_783 9th cir affg tcmemo_1987_109 a liability is incurred for income_tax purposes in the tax_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 income_tax regs see also sec_461 in order to be accruable a liability must be binding and enforceable the liability must not be contingent on a future event the amount of liability must be certain and there must be a reasonable belief on the part of the debtor that the liability will be paid 66_tc_652 affd 601_f2d_734 5th cir 38_tc_957 we need not dwell on this matter at length as petitioner failed to demonstrate that real mccoy incurred a binding and enforceable liability during opening argument respondent likened petitioners' situation to those disallowed by sec_267 in support of the claim that real mccoy's deduction should not be allowed until an equal amount of income is recognized by mack mccoy generally sec_267 requires accrual basis taxpayers to defer deductions for amounts payable to a related_person as specified in sec_267 until such time as the amount is includable in the recipient's gross_income we need not make a determination as to whether petitioner’s situation falls within the specified relationships found within sec_267 sec_1_267_a_-1 income_tax regs reflects a general principle of tax law that no deduction i sec_2 sec_267 does not explicitly make reference to transactions carried out by two proprietorships owned by a single_taxpayer although the underlying rationale of sec_267 appears to be applicable allowed for an unpaid expense that arises from a transaction that is not bona_fide we find that the real mccoy’s alleged liability did not arise from a bona_fide arm’s-length transaction rather as the record reveals the liability arose from a dubious transaction carried out in petitioner’s own mind and is not supported by economic reality petitioner’s attempt to use differing methods of reporting income in order to obtain this artificial deduction will not be permitted for the above reasons we hold that petitioners are not entitled to deduct the dollar_figure as an accrued business_expense under sec_162 we therefore do not have to decide whether their method_of_accounting for that deduction clearly reflects income we next consider whether petitioners are liable for the sec_6662 accuracy-related_penalty asserted against them we hold that they are sec_6662 imposes a penalty equal to a percent portion of the underpayment attributable to inter alia negligence or disregard of rules or regulations negligence includes failure to make a reasonable attempt to comply with the law and the term disregard includes careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs the commissioner’s determination imposing the accuracy-related_penalty is presumed correct and the taxpayers bear the burden of proving that they are not liable rule a 92_tc_501 petitioner’s only contention raised as a defense to the accuracy-related_penalty is his reliance on respondent’s publication entitled tax guide for small_business petitioner indicated that the following two paragraphs on page of the tax_year version support his deduction and establish that his method_of_accounting for that deduction clearly reflects income business and personal items you may account for business and personal items under different accounting methods thus you may figure the income from your business under an accrual_method even though you use the cash_method to figure personal items two or more businesses if you operate more than one business you generally may use a different accounting_method for each separate and distinct business if the method you use for each clearly shows your income for example if you operate a personal service business and a manufacturing business you may use the cash_method for the personal service business but you must use the accrual_method for the manufacturing business emphasis added petitioner’s reliance on the above passages does not establish reasonable_cause to support his position petitioner misunderstands these paragraphs and incorrectly applied them to his factual situation for example the second paragraph comports with code sec_446 in stating generally that a taxpayer with two separate and distinct businesses may use different methods_of_accounting to report income for each business this provision does not have application to petitioners’ situation however as real mccoy is not a separate and distinct trade_or_business and the deduction claimed by real mccoy did not arise from a bona_fide transaction as illustrated the above passages do nothing to assist petitioner in demonstrating reasonable_cause since petitioner has not raised any other arguments in his defense we find that he has failed to satisfy his burden accordingly we hold petitioners liable for the accuracy-related_penalty asserted against them to reflect the foregoing decision will be entered for respondent
